            Case 2:14-cv-02234-MCE-DMC APPENDIX   1
                                        Document 253-1 Filed 08/01/19 Page 1 of 1

Motion             Defendants Allegations of                 Actual Representations and Content of
Exhibits              Misrepresentations                                  Documents
 10-11       Documents do not support argument that        Exhibits 10-11 are copies of Sitles’s confidential
             “P&G ‘collected data.’” Opp. at 8.            price data and future sales, which she submitted
             Defendants’ also argue that when Stiles’s     to Walmart. Mtn. at 6. Walmart shared this
             submissions (Ex. 10-11) were submitted to     confidential information with P&G as evidenced by
             P&G they were “revised” to remove             emails (Ex. 13-14) to P&G. Id.
             sensitive information. Id. citing Ostrander
             Dec. at ¶¶ 3-4 & 10.
   12        Defendants argue Stiles misrepresented        No argument by Stiles that this email was to or
             that “P&G” was on this email. Opp. at 8.      from P&G. See Mot. at 6.
   28        Defendants argue Stiles cites this exhibit,   Stiles does not make that argument. Stiles argues
             which ranks items and prices at Walmart       that AI was involved in price fixing among other
             and “falsely claim[s]” that AI served as a    suppliers and involved in information sharing. See
             category manager at Walmart. Opp. at 9.       Mot. at 6-7.
4a-b, 15,    Defendants argue Stiles misrepresents         Stiles never makes the representation that these
 17, 28,     these documents (emails from PWC, Coty,       emails are between suppliers. See Mot. at 6-7.
 31, 32,     and AI to Walmart, and vice versa regarding   Rather, Stiles argues these documents are
  & 33       sales and pricing information) show price     evidence of Walmart coordinating with suppliers
             sharing among the suppliers. Opp. at 9.       (eg. PWC, etc.) to share pricing and sales
                                                           information as part their conspiracy. See id.
 26-27,      Defendants argue that because these           Stiles never misrepresents the content of these
29-30, &     documents are all internal AI documents,      documents. See, e.g., Mot. at 10-12. Stiles never
 35-38       they cannot be evidence of price fixing at    “falsely” claims these documents are anything
             Walmart’s direction. See Opp. at 9-10.        other than internal AI communications.               Id.
             Thus, according to Defendants, Stiles made    Rather, Stiles argues that these emails, coupled
             “misrepresentations”    regarding     these   with other exhibits (e.g. 28) are evidence of efforts
             documents. Id. at 9.                          to fix prices and eliminate Stiles entirely. Id. at 11-
                                                           12. The fact that this was done with an AI product
                                                           of the “same” price is irrelevant because, contrary
                                                           to Defendants’ arguments (Opp. at 9-10), AI was
                                                           not competing on price, but was copying Stiles’s
                                                           razor and pushing her out entirely. Mot. at 11-12.
 6, 7, 8,    Defendants argue Stiles misrepresented        Stiles never argues that the documents are emails
   &9        the content of these documents, because       between competitors—which is what Defendants
             the documents themselves, which contain       appears to suggest Stiles did. Compare Mot. at 6
             price and output information, are only        with Opp. at Appendix 1. Rather, Stiles argues
             between P&G and Walmart, and not other        that ‘[f]or example” these emails between P&G
             category advisors and P&G. See Opp. at        and Walmart show how Category Advisors
             Appendix 1.                                   abused their power—not that these were
                                                           communications among all competitors and
                                                           Walmart. See Mot. at 5.
   19        Defendants argue Stiles cites to Exhibit      Defendants take Stiles’s arguments out of context:
             19—which is an email from November            Stiles cites to Exhibit 19 as part of a series of
             2009—to support an argument that in           communications (including multiple other exhibits)
             March 2010, P&G agreed to “set quantity       regarding price fixing and pushing Stiles razors
             and price of Stiles Razors.” Opp. at 8-9.     out of Walmart stores. See Mot. at 8-9
22, 23, &    Defendants argue that Stiles made false       Defendants’ argument misses the point. Stiles
   24        claims about the content of these emails—     does not misrepresent anything, but rather argues
             which show efforts to push Stiles out of      that these emails (Ex. 22-24) coupled with a
             Walmart in favor of her competitors—simply    spreadsheet (Ex.25)—which Defendants ignore—
             because the Motion does not attach an         show Walmart working with its largest supplier,
             express “agreement” between P&G and           P&G, to exclude Stiles “based on [Stiles’s’]…price
             Walmart to do so. Opp. at Appendix 1.         and output information.” See Mot. at 10.
